

115 SJ 24 IS: Proposing an amendment to the Constitution of the United States relative to balancing the budget. 
U.S. Senate
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS1st SessionS. J. RES. 24IN THE SENATE OF THE UNITED STATESFebruary 27, 2017Mr. Hatch (for himself, Mr. McConnell, Mr. Cornyn, Mr. Barrasso, Mr. Blunt, Mr. Boozman, Mr. Burr, Mrs. Capito, Mr. Cassidy, Mr. Cochran, Ms. Collins, Mr. Corker, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Enzi, Mrs. Ernst, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mr. Graham, Mr. Grassley, Mr. Heller, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kennedy, Mr. Lankford, Mr. Lee, Mr. McCain, Mr. Moran, Ms. Murkowski, Mr. Paul, Mr. Perdue, Mr. Portman, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sasse, Mr. Scott, Mr. Shelby, Mr. Strange, Mr. Sullivan, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Wicker, and Mr. Young) introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relative to balancing the budget. 
	
 Now, therefore, be it  That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year, unless two-thirds of the duly chosen and sworn Members of each House of Congress shall provide by law for a specific excess of outlays over receipts by a roll call vote.
 2.Total outlays for any fiscal year shall not exceed 18 percent of the gross domestic product of the United States for the calendar year ending before the beginning of such fiscal year, unless two-thirds of the duly chosen and sworn Members of each House of Congress shall provide by law for a specific amount in excess of such 18 percent by a roll call vote.
 3.Prior to each fiscal year, the President shall transmit to Congress a proposed budget for the United States Government for that fiscal year in which—
 (1)total outlays do not exceed total receipts; and
 (2)total outlays do not exceed 18 percent of the gross domestic product of the United States for the calendar year ending before the beginning of such fiscal year.
 4.Any bill that imposes a new tax or increases the statutory rate of any tax or the aggregate amount of revenue may pass only by a two-thirds majority of the duly chosen and sworn Members of each House of Congress by a roll call vote. For the purpose of determining any increase in revenue under this section, there shall be excluded any increase resulting from the lowering of the statutory rate of any tax.
 5.The limit on the debt of the United States shall not be increased, unless three-fifths of the duly chosen and sworn Members of each House of Congress shall provide for such an increase by a roll call vote.
 6.Congress may waive the provisions of sections 1, 2, 3, and 5 of this article for any fiscal year in which a declaration of war against a nation-state is in effect and in which a majority of the duly chosen and sworn Members of each House of Congress shall provide for a specific excess by a roll call vote.
 7.Congress may waive the provisions of sections 1, 2, 3, and 5 of this article in any fiscal year in which the United States is engaged in a military conflict that causes an imminent and serious military threat to national security and is so declared by three-fifths of the duly chosen and sworn Members of each House of Congress by a roll call vote. Such suspension must identify and be limited to the specific excess of outlays for that fiscal year made necessary by the identified military conflict.
 8.No court of the United States or of any State shall order any increase in revenue to enforce this article.
 9.Total receipts shall include all receipts of the United States Government except those derived from borrowing. Total outlays shall include all outlays of the United States Government except those for repayment of debt principal.
 10.Congress shall have power to enforce and implement this article by appropriate legislation, which may rely on estimates of outlays, receipts, and gross domestic product.
 11.This article shall take effect beginning with the fifth fiscal year beginning after its ratification..